 

 

 

 

 
 

U.S. Department of Justice : NG CESS RECEIPT AND RETURN
United States Marshals Service & ry f —— “Wetructions for Service of Process by U.S. Marshal"
PLAINTIFF cof FER 3 ; COURT CASE NUMBER
UNITED STATES OF AMERICA 7 4 2021 i) 1:17CR251-1
DEFENDANT Ciek US PN £ TYPE OF PROCESS
HASSIE DEMOND NOWLIN ol] < WRIT OF EXECUTION

 

“

 

NAME OF INDIVIDUAL, ON PTO! Ne SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN
SERVE J 701 South O’Henry Blvts/Grad 0, North Carolina 27401

AT ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code)

 

 

SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW Number of process to be

served with this Form 285

 

 

 

Joan B. Childs, Assistant U. 8. Attorney Number of parties to be 1
101 S. Edgeworth Street, 4th Floor served in this case
Greensboro, NC 27401 Find Sou-secvice

on U.S.A.
SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Include Business and Alternate Addresses,

All Telephone Numbers, and Estimated Times Available for Service): : =
ret a F RECEIVED - Sa
This Writ of Execution was issued in two cases - USA v. Hassie Demond Nowlin; 1:17CR251-1 —_— *
and USA v. Marvin Leandrew Flythe; 1: 1CR218-1 as the defendants own the property jointly Apt y 2020

search attached.

 

 

 

 

US Marshals Service. M/NC

 

Signature of Attorney other Originator requesting service on behalf of: [ PLAINTIFF TELEPHONE NUMBER DATE

J OAN C H | LDS Digitally signed by JOAN CHILDS Oo DEFENDANT 336-333-5351 9/4/2020

Date: 2020.09.04 11:09:18 -04'00'
SPACE BELOW FOR USE OF U.S. MARSHAL ONLY-- DO NOT WRITE BELOW THIS LINE

 

 

 

 

 

 

 

 

 

I acknowledge receipt for the total | Total Process | District of District to Signature of Authorized USMS Deputy or Clerk Date

number of process indicated. Origin Serv.

(Sign only for USM 285 if more \ Ss 5 4 [ 24 2d
than one USM 285 is submitted) No. No.

 

 

hereby certify and return that 1D have personally served ,2S) have legal evidence of service, Dk Trave executed as shown in "Remarks", the process described
on the individual , company, corporation, ete., at the address shown above on the on the individual , company, corporation, etc. shown at the address inserted below.

 

Oi hereby certify and return that I am unable to locate the individual, company, corporation, etc. named above (See remarks below)

 

 

 

 

 

 

 

 

 

 

 

 

 

Name and title of individual served (if not shown above) L] A person of suitable age and discretion
then residing in defendant's usual place
of abode “

Address (complete only different than shown above) Date Time fs :

¥ T
Signature of U.S. Marshal or Deputy
| —
Service Fee Total Mileage Charges| Forwarding Fee Total Charges Advance Deposits Amount owed to U.S. Marshal* or
| including endeavors) - (Amount of Refund*)
> . av 2
oe | — jor |o% |o7
REMARKS:

Wotsr of Dyewbowo Vesden to DEF: Hasric Moule e () errogar se,

WANDER eo BIH |. CLERK OF THE COURT PRIOR EDITIONS MAY BE USED
2, USMS RECORD

3. NOTICE OF SERVICE

4, BILLING STATEMENT®: To be returned to the U.S. Marshal with payment, Form USM-285
if any amount is owed. Please remit promptly payable to U.S. Marshal. Rev. 12/15/80
5, ACKNOWLEDGMENT OF RECEIPT Automated 01/00

Case 1:17-cr-00251-CCE Document 30 Filed 02/23/21 Page 1 of 1
